Citation Nr: 0001001	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M. W.




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant is the widow of a World War II veteran who had 
active military service from October 1941 to January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied the appellant's claim for 
service connection for the cause of the veteran's death. 

This case was previously before the Board and in February 
1996 and May 1997 was remanded to the RO for further 
development of the evidentiary record in order to help the 
appellant complete her application for benefits pursuant to 
38 U.S.C.A. § 5103(a) (West 1991); see also, Costantino v. 
West, 12 Vet. App. 517 (1999).  The case has since been 
returned to the Board and is now ready for appellate review.

The Board notes that, in June 1993, in connection with her 
current claim, the appellant filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
The statute provides that periodic monthly benefits to which 
an individual was entitled to at death, referred to as 
"accrued benefits" and due and unpaid for a period not to 
exceed one year, shall upon the death of the veteran be paid 
to his surviving spouse.  38 C.F.R. § 3.1000 (1993).  At the 
time of his death in May 1993, the veteran had a pending 
claim seeking an increased rating for his service-connected 
post concussion syndrome.  In fact, this issue had been 
appealed to the Board, but not certified for appellate review 
when the veteran died.  As a claim for accrued benefits was 
received within a year of the veteran's death, it is being 
referred to the RO for appropriate development and 
adjudication.  In adjudicating this claim, the matters raised 
by the appellant in her November 23, 1992, letter, and 
elsewhere in the record, are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service connected 
for post-traumatic stress (previously diagnosed as post 
concussion syndrome), trench feet and residuals of an 
appendectomy scar.  As of May 1993, his combined disability 
evaluation was 40 percent.  

2.  The veteran died on May [redacted], 1993, of sepsis due 
to or as a consequence of organic brain disease. 

3.  No competent evidence has been presented which would tend 
to relate the organic brain disease responsible for the 
veteran's death to the veteran's military service, or to any 
of his service-connected disabilities.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation," a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  The 
first question thus presented is whether the appellant has 
met this burden; if not, there would be no claim, per se, to 
adjudicate on the merits.  

The veteran's service medical records disclose that the 
veteran sustained a shell blast injury in December 1944 and 
was rendered unconscious for approximately four days.  He was 
subsequently presented to a battalion aid station where he 
complained of a "terrific" headache and grogginess.  He 
thereafter was hospitalized for 110 days with a diagnosis of 
concussion and combat exhaustion.  Scalp films taken during 
this hospitalization were interpreted to be entirely negative 
for cranial or intracranial pathology.  The veteran was 
diagnosed as suffering from a psychoneurosis, anxiety state, 
incurred in the line of duty.  When examined in October 1945 
for separation from service, no significant pathology was 
noted.  The veteran, however, complained of a history of 
occasional severe occipital headaches, occurring about once a 
month and approximately of six hours' duration.  

The veteran, in a claim dated in October 1945, sought service 
connection for residuals of a concussion from a shell blast.  
Service connection for post concussion syndrome was granted 
by an RO rating action in March 1946.  This disorder has been 
continuously rated 30 percent disabling since October 1947.

On a VA examination in October 1947, the veteran complained 
of several types of headaches, which were getting worse over 
the prior 8 to 10-month period.  Neurologic examination noted 
that both occipital nerves were sensitive to pressure.  
Tremors were also noted involving the finger and lid 
(apparently eyelid).  Post concussion syndrome was diagnosed.  
On reexamination in December 1947, the veteran's examiner 
noted that the veteran described experiencing both nausea and 
anxiety associated with headaches.  In elaborating on the 
prior diagnosis of post concussion syndrome, the examiner 
noted that this disorder resulted in headaches and associated 
symptoms and signs of irritation of the cerebral autonomic 
centers caused very probably by a slight temporary increase 
of intracranial pressure.  

A May 1948 special VA neuropsychiatric examination noted that 
the veteran had constant headaches, which were relieved by 
codeine and aspirin.  Encephalopathy, traumatic, following 
concussion was diagnosed.  Post concussion cerebral syndrome, 
moderately severe, was the diagnosis on VA neuropsychiatric 
examination in October 1950.  It was noted that this disorder 
resulted in moderately severe social and industrial 
incapacity.  

Private clinical data received in April 1988 shows that, in 
early 1987, the veteran was diagnosed to have primary 
carcinoma of the brain.  In May 1987, it was noted that he 
was completing radiation therapy for an astrocytoma, Grade 
II, of the right temporal parietal area.  

Private and VA clinical records on file reveal that the 
veteran was treated thereafter for a Grade II astrocytoma, 
deemed to be unresectable.  As a result of multiple medical 
problems secondary to his astrocytoma, the veteran in October 
1992 was placed by VA in a long-term care institution, the 
Bowman Nursing Center.  Nurses' notes received from that 
facility reveal that the veteran, while resting quietly at 
that facility, died on the evening of May [redacted], 1993.  

The appellant contends that the veteran died as a result of 
his service-connected disability.  In essence, she maintains 
that the organic brain disease noted as the cause of the 
veteran's death on his death certificate was, in fact, his 
service-connected post concussion injury residuals or 
disability attributable thereto.  Notwithstanding the 
appellant's opinion in this regard, no medical evidence has 
been submitted which would tend to indicate that the 
veteran's service-connected injury residuals were implicated 
in his demise.  The record indicates that the veteran 
developed a brain tumor in early 1987, which was essentially 
untreatable and that the natural progression of this 
disability resulted in his death in 1993.  

The underlying question then is whether the appellant is 
competent to testify regarding the etiological and/or causal 
relationship between the veteran's brain tumor and/or organic 
brain disease and his service-connected post concussion 
syndrome, which was recharacterized as post-traumatic stress 
disorder by the RO in it's April 1992 rating action.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If not, 
her statements and allegations are without probative value.  
See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Whether the 
veteran's service-connected post concussion syndrome 
residuals resulted in the veteran's organic brain disease, 
indicated by the clinical data to be due to a brain tumor, 
and ultimately death, are questions involving medical 
causation.  The appellant is a lay person, and her assumption 
regarding the relationship between the veteran's service-
connected post concussion residuals and the development of 
the organic brain disease implicated in his death do not 
constitute evidence sufficient to render a claim well 
grounded.  See Espiritu, 2 Vet. App. at 494-95.  Because no 
other evidence has been submitted which substantiates the 
appellant's allegations, she has not met the burden imposed 
by 38 U.S.C.A. § 5107(a).  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Here we observe that the 
competent medical evidence to the extent that it addresses 
this question provides no support for the appellant's 
contentions.  Specifically, on a VA neurological examination 
provided to the veteran in February 1992, a VA neurologist 
noted that he was unsure as to what relationship the 
veteran's brain tumor had to the veteran's post concussion 
syndrome.  Furthermore, in testimony proffered March 1997 the 
appellant stated that a VA neurologist who treated the 
veteran for his organic brain syndrome had no opinion on its 
relationship to his service-connected disabilities.  The 
absence of competent medical evidence in support of the claim 
for service connection for the cause of the veteran's death 
is therefore fatal, and the claim must be denied as not well 
grounded.  

Parenthetically, the Board would point out that if, as here, 
a claim is not well grounded, a claimant cannot invoke the 
VA's duty to assist in the development of the claim.  See 
38 U.S.C.A. § 5107(a); Epps v. West, 126 F.3d 1464 (Fed. Cir. 
1997); Grottveit, 5 Vet. App. at 93.  Furthermore we also 
observe that the evidence does not appear to suggest and the 
appellant has not alleged that the veteran would have been 
entitled to a total disability rating for compensation 
purposes for 10 or more years immediately preceding his death 
such as to entitle the appellant to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 (West 1991).  See 
Green v. Brown, 10 Vet. App. 111 (1997).  Although the 
veteran had filed a claim for an increased evaluation for his 
service-connected post concussion syndrome and trench feet in 
January 1991, this claim was denied as the then current 
medical evidence showed that these disorders were stable.  
Furthermore, there is no evidence that his service-connected 
disabilities played a role in his incapacity in the years 
immediately preceding his death. 

As there is no basis upon which to grant the benefits sought, 
the claim for entitlement to service connection for the cause 
of the veteran's death must be denied.






ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied as not well grounded.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals




 

